A0 1994 (Rev. 12/11- EBA RrednRPORM Qe on Por AQGUMeNt 11 Filed 07/29/20 Page 1 pie tor 3 Pages

UNITED STATES DISTRICT COURT ii
for the amas

 

Eastern District of California JUL 2 9 2020

CLERK, U.S, DISTRICT co
EASTERN DISTRICT OF CALIFORNIA
Y

fo DEPUTY CLERK

Case No. 1:20-MJ-00075 SKO

UNITED STATES OF AMERICA,

 

Vv.

Nowe None eee Nee”

DILLON THOMAS JOHNSON,

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 9372]
Place
on August 6, 2020, at 2:00 PM before Magistrate Judge Sheila K. Oberto

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 
ul 29 2000, BPH nj GAD Ha Sheu aae Lt! ited 07/20/20 Pagls $id

 
 
 
 

 

ce

  

 

Upon finding that volease-by ons of the abovo-methads will nor by itself reasonably: assure tho appearaive of the dofeadant and the ssiety of other persons and the
covnunity, if is FURTHER ORDERED hal the release of the defendant #y subject to the conditions marked below:

Ba 6) ‘The defeudant is placed in the custody of
Name of person or orgesization Paula Svo Ducloaad Prank Jamos Duoto

who agreas (4) to supervise the defeidont in nocordince with all conditions of voléade, (h) ts use tyery effort to eenre the eppédnmee of the defendant a ol
scheduled cout proceedings, and (c) to notify the court inumediately in the event fo defendant violates any conditions of release or disappears,

SIGNED: PaRn. £ .DereLa nt? SIGNED;

CUSTODIAN CUSTODIAN
The defendant wuss: a
(a) report.on a regutar:basis to the following agency: .
Pretrial Services and comply with their mles.and regulations;
(6) report as directed to.the'Pretial Services Agenoy on the first working day following your release fram custody;
(c)_-reside'with your matemal gran¢parcats and no? iiave-of bo:absent from: this residence for more than 24 fra, without prior
“approval of FSO; travel restricted to Rastom Distri¢t of California, inless otherwise approved in advance by PSO;
(4) « hport any cantace with law enlowement to.your PSO. within 24 hours: ——
(c) cooperate ia the collectian of a DNA ‘sample; oo ;
{f) not assaciate-or have any telephonic contact with Mirts Garcia-or her family members, unless In. the presence of
counsel.or otherwise approved fn advance by the PSO;.
(g), . maintain or actively seck ployment, and provide. proof thereof to the PSO, ypan request;
(h) » not possess, have in-your residence, or have access to a [icearm/ammunition, destuctive device, oc other dangerous weapon;
- additionally, you must provide written proof of divestthent of all firéatme/ammunition, ourrently.under your control;
(i) submit to drug'tnd/or alociol testing as approved by the PSO. "You must pay ull or puit of the costs of the. testing sorvicos
based Upon your ability to pay,-exdetennined by the PSO;: . ,
(i) retfaln ffom any use offatcohol, of any use of a nescotio drug or ciher controlled substance without « prescription by a liecsized
medical practitioner, and you must notlly Pretrist Services immediately of eny prescribed niedication(s). However, medica)
“miardjuana, prescribed and/or recontmended, may not be used,

 

a.
aS

© @ OS Ges, ga

(©). participate in a program of medical or psychiatric trealiment including treatment for drag or alcohol dependency, as approved
by the PSO; you must pay afl or part of the costs of the counseling services based upon your ability to pay, a8 determined by

the. PSO; . aoe me
i (participate ini the Better Choices court program abd comply w/t all the rules and regulations of the program. You nzust remain
in the program until released by a PSO. In aecoidance with this condition, you must appear befure the Honorable Erica P.

. Gfoxjem, courtroom 10, on Angust 19, 2020 at 10:00 2m;
Yj ‘(m) not apply. for or obtain a passport or any other travellag documents during the pendency of this cast;

“G1. {)_ -execufe a-hond or-en agreement to forfeit upon failing 1o appear: or failure ta abide by any of the conditions of release, the

_ following sum of money or designated property: A $9,000 cash bond posted by his paternal grandparents and fathor, The cash
bond must lie posted witha 72 haurs ot your release; - .
@ (0) following your release from custody, You must vomplet a 14-day quaranthie period at your grandparent’s realdence, During
.this 14-day quarantine:period, yout must remaiit inside your residence at all times except for medical siceds ptenpproved by
the Pretrial Services Officer, You must comply with any and all:telophoni¢ and virtual (video) repatting Instructions gives to
you by the Preitial Sorvices office; . cote te , a :
‘2 (p) _not-use or possess 2 communtication device, exogpt for. your grandparent's cellular phone, to make contact with you PSO,
‘your assigned sttorncy, or other court ordered obligations, unless otherwise approved in advance by your PSO;
| (q) following the 14-day quarantine period, you must attempt to obtain 2 COVID-19 test with a medical provider at a location
; approved by the PSO, and you inust report fite revatts of your COVID-19 test to Prenial Sézvices immadiately upon eceipt:
it {1} upon completion of the 14-day quaruntine period and after you have submitted a negative COVID-19 test result to Pretrial
Services, you must participate in the following Localfon Monitoring’ program component end. abide by all the soquirements
-Of the program, which will, inchide having a location monitoring unit ‘installed in your residence and a-radio frequency
fransmitter device attached to your person, Yiu must camply with all instructions for the.use and operation of said devices as
igivén to you by the Prestial Services Agency and employees of the monitoring company. You miast pay all ov pait of the costa
of the program based upon your ability to pay ‘a9 determined by the PSO; HOME DETENTION: You must romain inside.
Your residence af all times except for employment; education; religious services:-medical, substance abuse, or mental health
Ieatment; attorney visits; covet eppearnaces, court-ordered obligations; or other essential actrvitica pre-approved by the PSO;
-Bssential activities include haircuts, DMV’ appoiotnents, banking needs, or othéi activities that cannot be completed by
mothe? person on your behalf, | mm 7 , , ,

 

 
 

 
 

Upon fndin,
community, i

i!

(©

8 emeteewetns —————

Case 1:20-mj-00075-SK@ Document 11 Filed 07/29/20 Page 3 of 4

 

 

 
 

 

g that reléase by owe of the above methods will notiby itself rensonahly: assure thé“apipearance of thie defendant and the snfety of other persons and the
ii is KURTITER ORDERED that the release. of the defendant ig subject to the conditions marked below:

The dofendant is placed in the custadyoh
Name of person or ofganization Paula Sue Duelo and Frank:Jancs JJuclo

whto agrees (a) to supervise the defendant In accordai be with all conditions of release, (b) to usd every effort to assure the wppeurance of the defendant at all

scheduléd cout proceedings, pt i) :
; ch. LALA >

*, a

Gas Be

Aa

‘J

a

Rt

ag

*zo0oR

immpglatcty in. the event the defendant violaios any conditions of release or disappears.

     
  
 

   

SIGINT): SIGNED:

 

“ZeTISTODIAN SUSTOBIAN””

The defendant must: i,
(a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

(b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;

(c) reside with your maternal grandpatents and fot move or be ubsent from this residence for more than 24 hrs, without prior
approval of PSO; travel restricted to Easter District of Califormia, unless otherwise approved in axlvance hy PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

{c) coupsraletn the collection ofa DNA sample, 7

(f) not associate or have any telépHonic contact’ with’Mitta Garcia or her family members, uniess in the presence of
counsel or otherwise approved Jn advance by the PSO; ,

(g)  muintain or actively seek employment, and provide proof thereof to the PSO, upon request;

not possess, have in your residencd, or have access to a fircerm/ammunition, dostructive devico, or other dangerous weapon,

-additionaily, you must provide wriften proof of divestment of all firearms/ammunilion, currently under your control,

(i) submit to drug and/or alcohol testiig as approved by the PSO. You must pay all or part of the costs of the testing services
based upon your ability to pay, as determined by the PSO;

(j)__ refrain from any uso oF aleoho), or dity use of a narcotlo drlg or other controlicd substante:without a prescription by a licensed
medical practitioner; and you musf notity Pretrial Services immediately of uny prescribed medication(s), [fawever, medical
marijuana, prescribed and/or recommended, may nol be used;

(k) _ partiolpate in a program of medical or psychiatric treatment including (reatent for drug or alcohol dependency, as approved
by the PS; you must pay ull or part of the costs of the counsoling services based upon your ability tw pay, as determined by
the PSO; i

() participate in the Bettor Choices cobrt program ond comply with all the rules and regulations ofthe program. You must remain
in tho program until relcaséd by uiPSO. In accordance with this condition, you must appear before the Honorable Erica P,
GrosJéan, courtroom 10, on August:19, 2020 at 10:00 am.;

(m) not apply for or obtain & passport o¢ any other traveling documents during the pendency of shis caso;

(n) execute a bond or an agresment ta forfeit upon tafling (0 oppear or failure to abide by any of the conditions of release, the
following sump of money or designated property: A $9,000 cash bond posted by his paternal grandparents and fathor. The cush
bond must be posted within-72 hours of your relcase; ,

(0) following your reicasc from custedy, you must complete a 14-day quarantine period at your grandparent’s residence, During ;
this [4-day quarantine period, you' must remain page your residence:vt all umes cxcepl for medical teeds preapproved by

the Pretrial Scrvices Officer, You sinusi-comply wit any and all telephonic and:vistual (vidéo) reporting Instructions given to

you by the Pretrial Services office;

(p) not use or possess a communication devive, excépit for your. grandparent’s collutar phono, to moke’contact with you PSO,
your assigned attomuy, or other court ordered obligations, unlegs otherwise approved in advance hy your PSO;

(9) following the 14-day quarantine pésiod, you must attempt to obtain a COVID-19 text with a medical provider at a location
approved by the PSO, and you myst report the results of your COVID-19 test (v Pretrial Services immediately upon reccipl;

(vr! upon completion of the 14-day qubrantine period and after you have submited a negative COVID-19 cost result to Pretrjal
Services, you must participate in thie following Lovation Monitoring program component and abide by all the requirements
of thé program, which will include having a location monitoring unit installed in your residence aud a radio frequency
transmitter device attached to youriperson. You must comply with #ll instructions for the use and operation of soid devices as
given to youby the Pretrial ServicgsAgency and cmployees of the monitoring comipeny. You must pay all or part of the vosts
of the program based upon your ability to pay as dciermined by the PSO, HOME DETENTION: You inst remain inside:
your residence at all times cxcept for employment; education; religious scrvices; medical, substance abuse, or mental health
treatment; attomey visits; court appearances; court-ordered obligations; or other ossentiel activities pra-approved by the PSO:
Essential activities include huircufs, DMV appointments, banking nccds, or other wetvities that cannot be completed by
another person on your behalf |

’

 
 

 

XVA L0:ST 0202/91/90

 
 

. pest 2oer ZY 2
A019C AR ONL Or MY RVADizSrSKQO) Document 11 Filed 07/29/28.—Pagss.4 of. ss
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony-offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and ‘a°$250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witmess, victim, or informant; retaliate or ‘attempt to retaliate against a witness, victim, or informant, or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not moré than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be ‘fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined. not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to. appear or surrender will be consecutive to any other sentence you receive. In
addition, a.failure to appear or surrender may result in the forfeiture of any bond posted.

 

Acknowledgment of the Defendant

¥ acknowledge that 1 am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
‘conditions of release, to appear as directed, and surrender to serve any sentence imposed, I am aware of the penalties and sanctions

set forth above.
D\ Nay
~ a. LAY OF si Poe Loe.

 

Directions to the United States Marshal

  

} The defendant is ORDERED released after processing.

et )10__ Od
pa: __ 9} WIM. _ e j- ~*~ a

~ Judicial Officer ‘s Signature

ELON 0 One, vs Maps Yradu hrs

IN Me Printed mine and litle

 

DISTRIBUTION: COURT ‘DEFENDANT = PRETRIALSERVICE US. ATTORNEY — U.S. MARSHAL

 

 

 

 

 

     
